Citation Nr: 1606620	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss.

In December 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have right ear hearing loss.

2.  The preponderance of the evidence shows that the Veteran's left ear hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not manifest to a compensable degree within the first year following discharge from active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  An August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records and private treatment records have also been obtained.  The Veteran was provided a VA audiological examination in March 2009.  The Board finds that the VA examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for her opinion.

In December 2015, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claim for bilateral hearing loss.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Service Connection - Bilateral Hearing Loss

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's service treatment records do not reflect any complaint, diagnosis, or treatment for hearing loss.  The Veteran's in-service audiometric testing conducted during enlistment examination (December 1964) and periodic examination (October 1966) did not reflect findings indicating hearing loss for VA purposes.  Additionally, in October 1967, the Veteran denied ever having experienced hearing loss.

The Veteran's December 1964 enlistment examination report contains the following audiometric pure tone thresholds in decibels (ASA standards appear in parentheses to the right of the ISO-ANSI standards):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5 (-10)
0 (-10)
0 (-10)
0 (-10)
-5 (-10)
15 (5)
LEFT
10 (-5)
5 (-5)
0 (-10)
0 (-10)
-5 (-10)
10 (0)

The Veteran's October 1966 periodic examination report includes the following audiometric pure tone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10 (-5)
5 (-5)
5 (-5)
N/A
5 (0)
N/A
LEFT
10 (-5)
5 (-5)
5 (-5)
N/A
5 (0)
N/A

A January 2001 private treatment record shows that the Veteran had an eustachian tube dysfunction bilaterally with clear fluid in the ears.  In March 2009, the Veteran was provided a VA audiological examination.  Audiometric testing conducted at that time revealed the following:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
20
N/A
LEFT
20
20
20
40
25
N/A

Utilizing the CNC Test, the VA examiner noted speech recognition scores of 98 in the right ear and 96 in the left ear.  Further, she indicated that the Veteran had normal hearing and middle ear function in his right ear.  However, in the left ear, the examiner noted mild presumably sensorineural hearing loss, but normal middle ear function.  

The VA examiner opined that the Veteran's hearing loss is less likely as not due to noise exposure during military service.  She explained that her opinion was based on audiometric data obtained during service, the configuration of his hearing loss, and his reported history of noise exposure during and post service.  She noted that his military noise exposure, with no hearing protection, included firearms, machine guns, firing range, helicopters, and combat explosions.  However, she indicated that he also had post-service noise exposure, without hearing protection, which included firearms (sport shooting), construction, power tools, and occasional use of lawn equipment.

A January 2011 VA treatment record reveals that the Veteran complained of tinnitus, diminished hearing, sensation of fullness in the ears, and sinus pressure.
However, an August 2013 VA treatment record indicates that the Veteran did not have a hearing impairment and his hearing was equal bilaterally.  In addition, it was noted that he had no hearing loss that would affect his ability to understand or to participate in medical care.  April and November 2014 VA treatment records show that the Veteran did not report decreased hearing.  

As a preliminary matter, the Board finds that entitlement to presumptive service connection for sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  The Veteran did not experience hearing loss during service or to a compensable degree during the first year after discharge from service.  Because there is no evidence demonstrating that a compensable degree of hearing loss had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, the post-service evidence shows that the Veteran does not have hearing loss in the right ear.  Therefore, service connection for right ear hearing loss is not warranted.

However, a left ear hearing loss disability is shown under 38 C.F.R. § 3.385.  See March 2009 VA examination report.  The Veteran asserts that the onset of his hearing loss was during service in 1966.  See id.  He reported unprotected noise exposure during and post service.  Id.  At the hearing, he testified that during service an RPG exploded in front of him, and subsequent to the explosion, he could not hear for a couple of hours.  The Veteran stated that he met his wife in 1969, and his wife testified that he always had hearing loss.  The Veteran's personnel records reveal that his military occupational specialty was that of a medical specialist, and he received a Combat Medical Badge.  As a result of the foregoing, acoustic trauma is conceded.  Since the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

However, in this case, there is no probative evidence of record to establish such a nexus.  The Board recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  Nevertheless, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, he is not competent to diagnose hearing loss for VA disability purposes or offer an opinion as to its etiology and his opinion in this regard is of little probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For the same reasons, the Board affords little probative value to his wife's lay statements.

Additionally, the Veteran's current statements regarding the onset of his hearing loss are inconsistent with other evidence of record.  His service treatment records do not reflect any complaint, treatment, or diagnosis of decreased hearing, and he specifically denied having hearing loss shortly before his service discharge.  Post service, he has not sought treatment for hearing loss and records as recently as August 2013 indicate he had no hearing loss that would affect his ability to understand or that produced impairment.  In addition, a November 2014 VA treatment record also reveals that he did not report decreased hearing.  All this weighs against any assertion that hearing loss began in service.  

Moreover, the Veteran submitted his application seeking service connection for hearing loss in 2008, more than 40 years after separation from service, and 18 years after he initially filed a VA disability claim.  (This was for a hernia, facial scars, broken right hand, and abscess in mouth in October 1990.)  It is not unreasonable to find that if the Veteran actually had a hearing loss since service, he would have included that disability with those mentioned in his 1990 application for benefits.  

The Board finds that the adverse VA medical opinion regarding left ear hearing loss is the most probative evidence of record on the question of nexus.  It was rendered by a person competent to provide it, it was rendered after a review of the Veteran's claims file and it is supported by a sufficient rationale.  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown during service.

As the only competent medical opinion of record failed to link the Veteran's left ear hearing loss to service, and the most probative evidence fails to link any hearing loss to service, the evidence preponderates against the claim for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal must be denied.  

ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


